1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6
7                             IN THE UNITED STATES DISTRICT COURT
8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                   ) Case No. 1:06-cr-00048 DAD
                                                 )
11           Plaintiff,                          ) APPLICATION AND ORDER APPOINTING
                                                 ) COUNSEL
12   vs.                                         )
                                                 )
13   MANDEL WRIGHT, et al.,                      )
                                                 )
14          Defendants.                          )
                                                 )
15                                               )
16          Defendant, Mandel Wright, through the Federal Defender for the Eastern District of
17   California, hereby requests appointment of counsel for the purpose of seeking early termination
18   of his supervised release. Our office has a conflict.
19          Mr. Wright previously had retained counsel, but submits the attached Financial Affidavit
20   as evidence of his inability to retain counsel at this time. On October 1, 2007, defendant pled
21   guilty to Count 1 of the Indictment, namely, 21 U.S.C. §§ 846, 841(a)(1) & 841(b)(1)(A) –
22   Conspiracy to Distribute Cocaine. On February 4, 2008, defendant was sentenced to 120 months
23   custody, 60 months supervised release, and $100 penalty assessment. On December 18, 2018,
24   Mr. Wright presented himself in our office to inquire about early termination. Therefore, it is
25   respectfully recommended that counsel be appointed to assist him.
26          Dated: December 13, 2018                                /s/ Charles J. Lee
                                                             CHARLES J. LEE
27                                                           Assistant Federal Defender
28                                                           Branch Chief, Fresno Office
1                                               ORDER
2           Having satisfied the Court that the defendant is financially unable to retain counsel, the
3    Court hereby appoints counsel pursuant to 18 U.S.C. § 3006A.
4
     IT IS SO ORDERED.
5
6       Dated:    December 20, 2018
                                                       UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
